UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 Form 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Date of report (date of earliest event reported): March 18, 2010 ROSS STORES, INC. (Exact name of registrant as specified in its charter) Delaware 0-14678 94-1390387 (State or other jurisdiction of (Commission File No.) (I.R.S. Employer Identification incorporation) No.) 4440 Rosewood Drive, Pleasanton, California, 94588-3050 (Address of principal executive offices) Registrant’s telephone number, including area code: (925) 965-4400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ROSS STORES, INC. 4440 Rosewood Drive, Pleasanton, California 94588-3050 (925) 965-4400 Item 2.02 Results of Operations and Financial
